UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1497


JOHN DOE,

                    Plaintiff - Appellant,

             v.

WALLACE LOH, Individually, and in his capacity as an employee of the
University of Maryland, College Park, jointly and severally; LINDA CLEMENT,
Individually, and in her capacity as an employee of the University of Maryland,
College Park, jointly and severally; CATHERINE A. CARROLL, Individually, and
in her capacity as an employee of the University of Maryland, College Park, jointly
and severally; ANDREA GOODWIN, Individually, and in her capacity as an
employee of the University of Maryland, College Park, jointly and severally; JOSH
BRONSON, Individually, and in his capacity as an employee of the University of
Maryland, College Park, jointly and severally; THE BOARD OF REGENTS OF
THE UNIVERSITY SYSTEM OF MARYLAND,

                    Defendants - Appellees,

             and

KEIRA MARTONE, Individually, and in her capacity as an employee of the
University of Maryland, College Park, jointly and severally,

                    Defendant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-03314-PX)


Argued: February 19, 2019                                       Decided: April 24, 2019
Before MOTZ, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Ronald Lee Schwartz, RONALD L. SCHWARTZ, ATTORNEY AT LAW,
College Park, Maryland, for Appellant. Christopher Bowie Lord, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees. ON
BRIEF: Brian E. Frosh, Attorney General, Catherine A. Bledsoe, Assistant Attorney
General, C. Alexander Hortis, Assistant Attorney General, Educational Affairs Division,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       John Doe (“Appellant”) appeals the district court’s dismissal of his procedural due

process and Title IX discrimination claims against Wallace Loh, Linda Clement,

Catherine Carroll, Andrea Goodwin, Josh Bronson, and the Board of Regents of the

University System of Maryland (collectively, “Appellees”). For the reasons stated by the

district court, we affirm.

       Appellant was a student at the University of Maryland College Park (the

“University”) until his expulsion on September 30, 2015.        On December 15, 2014,

another student, Jane Roe, accused Appellant of sexual misconduct.               After an

investigation and a hearing before the University’s Standing Review Committee (the

“Committee”), Appellant was found to have engaged in sexual misconduct. As a result,

Appellant was expelled from the University. In response, Appellant filed suit in the

United States District Court for the District of Maryland, raising procedural due process

and Title IX discrimination claims against Appellees.

       Appellees filed a motion to dismiss for failure to state a claim. The district court

granted Appellees’ motion and dismissed Appellant’s claims with prejudice.

       As to Appellant’s due process claim, the district court concluded that Appellant

“received adequate notice, a meaningful investigatory process, and [a] sufficient

opportunity to be heard by an independent decision-making body in connection with his




                                            3
expulsion.” J.A. 462. * The district court further held that, although Appellant alleged

bias, he failed to allege anything beyond conclusory statements to establish that the

Committee was biased against him.

        As to Appellant’s Title IX claim, the district court held that Appellant failed to

plausibly aver the elements of an erroneous outcome claim -- namely: (1) Appellant was

subjected to “a procedurally flawed or otherwise flawed proceeding”; (2) which “led to

an adverse and erroneous outcome”; and (3) involved “particular circumstances” that

suggest “gender bias was a motivating factor behind the erroneous finding.” Yusuf v.

Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994). Specifically, the district court found that

Appellant presented no more than conclusory allegations of gender bias. And, as to the

limited specific allegations Appellant did make, Appellant admitted that those allegations

lacked factual support. For example, Appellant asserted “that ‘virtually all’ claims at [the

University] are lodged by female victims,” but later, “admitted that he had no factual

basis to support such a sweeping pronouncement.” J.A. 465. Nor did Appellant allege

facts to create a plausible inference that any erroneous finding was the result of gender

bias.     Given the lack of specific, good faith factual allegations, the district court

concluded that Appellant “failed to aver sufficient facts to demonstrate that [Appellees]

were motivated by gender bias in proceeding against him for sexual misconduct” and,

thus, his Title IX claim must too fail. Id. at 467.

        *
            Citations to the “J.A.” refer to the Joint Appendix filed by the parties to this
appeal.



                                               4
For the reasons stated by the district court, we affirm.

                                                           AFFIRMED




                                       5